Citation Nr: 1522794	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-32 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent prior to April 1, 2013, and thereafter, in excess of 30 percent for convulsive headaches disability. 

2.  Entitlement to an initial compensable evaluation prior to August 29, 2013 for right ankle disability. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1962 to June 1966.  

These matters come on appeal before the Board of Veterans' Appeals (Board) from a December 2012 rating decision by the Department of Veterans Affairs, Regional Office located in Lincoln, Nebraska (RO).  In that rating decision, the RO awarded service connection for right ankle disability and assigned a noncompensable evaluation, effective from April 28, 2011, and the RO denied an increased evaluation for convulsive headaches disability.  The Veteran appealed the assigned evaluations.  

By the way of a September 2013 rating decision, the RO increased the assigned evaluation for right ankle disability from noncompensable to 10 percent disabling, effective from August 29, 2013.  In a November 2013 statement, the Veteran limited his appeal in this matter to the assigned effective date of the 10 percent rating.   Then in an August 2014 rating decision, the RO increased the assigned evaluation for convulsive headaches disability from 10 to 30 percent disabling, effective from April 1, 2013.  


FINDINGS OF FACT

1.  By written communication received in September 2014, VA received written notification from the Veteran expressed full satisfaction with his appeal for increased rating for convulsive headache disability, and thereby withdrawing his appeal as to this issue. 

2.  By written communication received in September 2014, VA received written notification from the Veteran expressed full satisfaction with his appeal for increased initial rating for right ankle disability, and thereby withdrawing his appeal as to this issue.


CONCLUSIONS OF LAW

1.  Regarding the claims for an increased rating for convulsive headache disability, the criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  Regarding the claims for an increased initial rating for right ankle disability, the criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Pursuant to 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b). Withdrawal may be made by the Veteran or by his authorized representative.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.204(a). 

The Veteran perfected his appeals of the RO's denial of his claims for an evaluation in excess of 10 percent for convulsive headache disability and for an initial compensable evaluation prior to August 29, 2013 for right ankle disability.  In August 2014, the RO granted an increased, 30 percent, rating for convulsive headache disability, effective from April 1, 2013.  In an August 2014 supplemental statement of the case (SSOC), the Veteran was notified that the RO continued the denial an evaluation in excess of 10 percent prior to April 1, 2013, and thereafter, an evaluation in excess of 30 percent for convulsive headache disability, and denied an initial compensable evaluation for right ankle disability.  By correspondence received in September 2014, the Veteran stated that he had received the August 2014 SSOC and he was satisfied with the all issues on appeal.  As the Veteran has expressed satisfaction with the grants, there is no longer any case or controversy for appellate review in the matter of an increased ratings convulsive headaches and right ankle disabilities.  The Veteran has essentially withdrawn his appeal and the appeal must be dismissed.


ORDER

The appeal regarding the issue of an increased rating for convulsive headache disability is dismissed.

The appeal regarding the issue of an initial compensable rating prior to August 29, 2013 for right ankle disability is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


